DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5-9,12-17,19,20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the added limitation of “extending intermediate first and second terminal ends” is unclear as to which element’s first and second terminal ends? 
	All other claims depending on claim 1 are also rejected the same.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5-9,12-15,19,20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bigg (WO 2017035601 A1).
For claim 1, Bigg discloses a trellis structure comprising: 
a container (any one of 10B) having an upper lip (15) defining a perimeter (the outside extremity boundary of the container); 
a first ring (any one of 20B with 29’) having an upper surface (see the examiner’s illustration below which shows two examples of an upper surface; the upper surface can be any surface that is not the bottommost surface) and a first ring perimeter (the outside extremity boundary of the ring; see also the examiner’s illustration below), said first perimeter radially spaced apart from the upper lip of the container with the upper surface at an elevation no higher than an upper surface of the upper lip (the upper lip is ref. 15 and the first perimeter is the lower most point of the outside, at this point, it is lower than the upper lip; see the examiner’s illustration below) and circumnavigating the perimeter of the upper lip of the container (see figure 1, self-explanatory) with the perimeter of the upper lip located completely internally to the first ring perimeter (see figs. 1 & 4, upper lip 15 is completely internally to the first ring perimeter, and the examiner’s illustration below); 
a plurality of spaced apart and radially extending arms (see the examiner’s illustration below), extending intermediate first and second terminal ends (as stated above, it is unclear as to what element the first and second terminal ends belong to, thus, as best understood, see the examiner’s illustration below), said arms connected to the first ring at a first terminal end of the arms (see the examiner’s illustration below) and retained to the upper lip of the container at a second terminal end of the arms at a rim (see the examiner’s illustration below) spacing the first ring radially external to the perimeter of the upper lip of the container (as shown in fig. 1) while the first ring is cantileverdly supported at the lip by the arms (as shown in the illustration below “cantilever area”).  

    PNG
    media_image1.png
    482
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    1032
    media_image2.png
    Greyscale
 
For claim 5, Bigg discloses the trellis structure of claim 1, and further discloses  wherein the second end of the arm has at least one shoulder (the shoulder is part of ref. 29B or the groove as shown in fig. 12 or 14; note that even though fig. 12 is for ref. 20A, Bigg stated that the same configuration is also for ref. 20B) contacting the upper lip of the container (upper lip 15 fits between ref. 29B or the groove created between ref. 29B and the other wall, this can be seen in the cross section of fig. 3; see also examiner’s illustration below).  

    PNG
    media_image3.png
    306
    396
    media_image3.png
    Greyscale

	For claim 6, Bigg discloses the trellis structure of claim 5, and further discloses a foot contacting an exterior surface of the container below the shoulder (see examiner’s illustration below).  Note that the zoomed illustration shows the foot is below the shoulder in that the lower portion of the foot is below the upper portion of the shoulder. 

    PNG
    media_image4.png
    424
    625
    media_image4.png
    Greyscale

	For claim 7, Bigg discloses the trellis structure of claim 6, and further discloses wherein the at least one shoulder is first and second shoulders spaced apart from one another at each respective second of the arms (the shape of the ring is scalloped throughout, thus, each section of the scalloped has its own arm and shoulder and foot) 
and the foot is located between the first and second shoulders.
	For claim 8, Bigg discloses the trellis structure of claim 7, and further discloses wherein the foot extends farther downwardly from a first end of each of the plurality of arms, opposite the second end of the arm, than the first and second shoulders (the foot is on the outer extremity as shown in the zoomed illustration above, thus, it will be farther from the first end of the arm than the shoulder).  
	For claim 9, Bigg discloses the trellis structure of claim 8, and further discloses wherein the first and second shoulders snap connect to the upper lip of the container (the shoulder has grooved area that snaps into the upper lip 15).  
For claim 12, Bigg discloses the trellis structure of claim 1, and further discloses a second ring (any one of ring 20B can be second ring) connected to the first ring and extending above the upper lip of the container while circumnavigating the perimeter of the upper lip.  
	For claim 13, Bigg discloses the trellis structure of claim 12, and further discloses an extension post (30) connected to the first ring and the extension post at least assisting in supporting the second ring above the first ring.  
For claim 14, Bigg discloses the trellis structure of claim 13, and further discloses wherein the extension post is one of a plurality of extension posts upwardly extending from the first ring to support the second ring above the first ring (see figs. 1-4 of Bigg).  
 	For claim 15, Bigg discloses the trellis structure of claim 12, and further discloses a plurality of second rings (any one of ref. 20B can be plurality of second rings because Bigg teaches a plurality of rings) connected to the first ring and extending above the upper lip of the container while circumnavigating the perimeter of the upper lip and respectively connected to containers disposed internally to the second rings (see figs. 1-4 of Bigg).  
For claim 19, Bigg discloses the trellis structure of claim 1, and further discloses wherein the container has a plurality of connected pockets forming the perimeter of the container at a first level (each container is scallop-shaped as shown in figs. 6-9, the scalloped creates various pockets).  
For claim 20, Bigg discloses the trellis structure of claim 19, and further discloses wherein the first level is one of a plurality of levels of a vertical garden, and the first ring is one of a plurality of first rings, each of the first rings connected by arms to respective levels of the vertical garden (as shown in fig. 1).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bigg in view of Montagano (WO 2015027317 A1).
For claim 16, Bigg teaches the trellis structure of claim 1, but is silent about wherein the first ring is comprised of identical ring segments connected together to form the first ring and the ring segments have a hole in an upper surface receiving an extension post, said extension post connected to a second ring supported above the first ring and circumnavigating the perimeter of the container.  
 	Montagano teaches a trellis structure comprising a first ring (123) is comprised of ring segments (170,171) connected together to form the first ring and the ring segments have a hole (not shown for fig. 7 but similar brace member shown in figs. 1,2,6A,9 as ref. 129 where ref. 102 fits therein) in an upper surface receiving an extension post (102), said extension post connected to a second ring supported above the first ring (as shown in figs. 1,2,6A,7,9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first ring of Bigg be made with ring segments as taught by Montagano in order to allow the ring member to be in various sizes to accommodate different container sizes or plant sizes (page 16, lines 9-31 of Montagano).	 
The combination of Bigg as modified by Montagano would result in said extension post connected to the second ring supported above the first ring and circumnavigating the perimeter of the container. In addition, Bigg as modified by Montagano would result in the ring segments be identical, since Bigg’s ring is identical all around, and when combined with the teaching of Montagano, the ring will be segmented and will be identical segments.   
For claim 17, Bigg as modified by Montagano (emphasis on Montagano since he is relied on for the segments) teaches the trellis structure of claim 1, and further teaches wherein the ring segments have a leg (174 of Montagano) received in a groove (175,177 of Montagano) of an adjacent segment which is biased in place when connected to an adjacent ring segment (as shown in fig. 7 and on page 16, lines 9-31).  
Response to Arguments
Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.
Applicant argued that specifically the Office action states: "any end of the arm touching the ring" can be a terminal end which is correct when applying it to the end contacting the ring. However, the structure argued to be the other terminal end (end of the arm touching the upper lip at the connection where ref 29B attaches to the container) is not a terminal end. Instead, the disc 20 (See Figs 11 - 13) continues internally of the lip of the container (See Figs 1-4) and connects to other arms above the volume of the container at a basin 25 so that any connection of the disc 20 to the upper lip of those containers cannot be "cantilevered" as claimed.

	As illustrated in the examiner’s illustration above, the arm starts at ref. 29 and extends out to ref. 29’, which ref. 29’ is the first ring. The rest of ref. 22’ that starts from ref. 29 back towards the basin 25 is not part of the arm, for this area is not cantilevered as shown in fig. 4 of Bigg. As illustrated, the first terminal end of the arm is where the arm meets the first ring 29’, and the second terminal end of the arm is where the arm meets ref. 29. In this area, the arm is cantilevered as shown in fig. 4 and the examiner’s illustration above. The disc 20B has multiple parts, thus, within the scope of “comprising”, the arm can be chosen to be a section that is cantilevered as explained in the above. Whether one arm connects to another arm is irrelevant because they are considered different elements. This is similar to applicant’s invention because the arms 21,22,26,28,30,32 as shown in fig. 2 connect with ring 36 and tower 12, which is the same as Bigg’s arms (illustrated above) connect with ring 29’ and container 10 at ref. 29. 
Applicant argued that additionally, although the first ring was claimed to be no bigger than the upper lip, the Office Action takes a bottom surface of the structure identified as the first ring to make an argument. The applicant has claimed upper surfaces to make it clear that the structure of Biggs fails to meet the claim limitations.

 	An upper surface is any surface that is higher or not the bottommost surface. Thus, it can be any area on the ring and upper lip of the container as long as it is not the lower or bottommost surface. As illustrated in the examiner’s illustration above, there are various areas that can be called “an upper surface” (two are shown for example purposes) as long as these areas are not the bottommost surface. From the illustration, it is clear that the upper surface and the first ring perimeter are radially spaced apart from the upper lip 15 of the container with the upper surface at an elevation no higher than an upper surface of the upper lip.
Applicant argued that claims 16-17, were rejected by Bigg in combination with Montagano WO 2015027317. The Office Action states ring segments 170 and 171 are "similarly constructed" but has ignored the new claim term of '"identical." Segment 170 has a circumference of over 270 degrees or arc, segment 171 has a circumference of less than 90 degrees of arc. They are not identical as claimed.

	It is unclear as to applicant’s argument that the Office action “ignored” the new claimed term of “identical” because the Office action clearly treated the limitation and not ignored it. As stated, Bigg lacks the first ring having identical ring segments connected together, to which Montagano was relied on for a ring having identical ring segments connected together. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first ring of Bigg be made with ring segments as taught by Montagano in order to allow the ring member to be in various sizes to accommodate different container sizes or plant sizes (page 16, lines 9-31 of Montagano).
	In addition, while it is shown in Montagano’s fig. 7 just two segments 170,171, it is clearly stated in Montagano’s specification that “In one variant embodiment generally illustrated in FIG. 7, a bracing member generally designated 128 comprises a body 170, and one or more optionally removable bracing member segments 171.”, (emphasis on the underlined). Thus, “more…segments 171” are identical to each other and forms the ring 170. 
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Son T Nguyen/Primary Examiner, Art Unit 3643